 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurgess Mining & Construction Corporation and In-ternational Union, United Mine Workers of Amer-ica. Case ICA-- 13102October 27, 1978DECISION AND ORDERBY MI-MBERS JENKINS, MUIRPHY. AND I RU. SI)AT.r1On June 28, 1978, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a brief in reply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Burgess Mining & C('on-struction Corporation, Birmingham, Alabama, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.2In adopting the Decision of the Administrative Law, Judge we do biolrely upon his Conclusion of Law 2 insofar as it finds that Respondent hasviolated Sec 8(a)(51 and (1) of the Act "tb]s attempting to withdtaw itsmembership in B(COA " While wc agree with the Adminisiralti. I a,Judge that Respondents atltempted withdrawal from the mulliellploserbargaining group was untimelbsuch withdrawal would not. In and of Itsclf.be a siolation of Sec. 8(a)15). Rather. the Resptondent's refusal to hbargainand to adhere to the negotiated contirait folloinew Ihe iiiltilllrls uilthdraiwalcoustitute the violation of Sec. 8(a)(5i and 1)i herein. Sec Ring.side Ilquor,In(' d a I)ino'i lounge andt ( sotIi l n/iman. Inc. 237 Ni RB N, i. frn2 Q978)T- he Administrative I.;law Judge iriaderlcnill, faied to tmlilrOnll the nio-tice with his recommended Order We shall correct the ntllice accoltdinglAPPENDIXNoII c. To EMPLOYEESPos I LT BY ORDER OF I HENAIIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE Wtn l NOT fail and refuse to bargain collec-tively, as a member of Bituminous Coal Opera-tors' Association, Inc. (BCOA), with Interna-tional Union, United Mine Workers of America(UMWA), concerning wages, hours, rates ofpay, and other terms and conditions of employ-ment of Respondent's employees in the appro-priate bargaining unit described and set forth inthe collective agreement executed by and be-tween BCOA and UMWA on or about March25, 1978.WE WILl. NOt in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all of such activities.WE WniTi give full force and effect to the col-lective agreement entered into on our behalf byBituminous Coal Operators' Association, Inc.(BCOA), with International Union, UnitedMine Workers of America (UMWA), on orabout March 25, 1978, in accordance with all ofits terms, provisions, conditions, and require-ments.WE wui.. offer immediate reinstatement to allof our employees who have been terminated,separated, furloughed, displaced, transferred, orotherwise affected in their jobs on the assump-tion that the above agreement did not affectthem or us: and we will make them, as well as allof our bargaining-unit employees, whole, plusinterest, for any loss of pay or benefits (includ-ing overtime and holidays, as well as pensionand health and welfare contributions and reim-bursement for hospitalization and medical ex-penses), for all purposes as required under theterms, provisions, conditions, and requirementsof that collective agreement.Wti wi,ii as long as we are a member ofBCOA or bound by a collective agreement en-tered into by BC'OA on our behalf, bargain ingood faith with UMWA through BCOA.Bt RE(ilSS MINING & CONSIRU(IrION CORPORA-I lON92 BURGESS MINING & CONSTRUCTION CORPORATIONDECISIONSTATEMENT OF THE CASEFIssuesSTANLEY N OHLBAUM. Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended (29 U.S.C. § 151, et seq.), based on a December22, 1977.1 complaint issued by the Regional Director forRegion 10, growing out of a September 21 charge of theabove Charging Party, was heard by me in Birmingham.Alabama, on March 28, 1978, with all parties representedthroughout by counsel, who were afforded full opportunityto present evidence and arguments, as well as to file briefs,received, after unopposed applications of counsel for timeextensions, by May 30, 1978.The ultimate issue presented is whether Respondent Em-ployer violated Section 8(a)(5) and (1) of the Act by failingand refusing to bargain collectively as a member of a mul-tiemployer bargaining association, Bituminous Coal Oper-ators Association, Inc. (BCOA), with the Charging Party,International Union, United Mine Workers of America(UMWA). Subordinate issues, raised by defense, arewhether Respondent timely withdrew from BCOA (I) priorto the outset of collective negotiations or (2) upon thereaching of alleged impasse in those negotiations.Upon the basis of the entire record, observation of thetestimonial demeanor of the witnesses, and considerationof the parties' briefs, I make the following:an appropriate industrvwide collective-bargaining unit ofthe BCOA members' employees and UMWA members.'Uinder provisions of the National Bituminous ('oalWage Agreement of 1974, effective December 6, 1974. toor through I)ecember 6. 1977,4to which Respondent wasconcededly a signatory,'BCOA and UMWA negotiatorsmet, by prearrangement," in Pittsburgh. Pennsylvania. onAugust 30 ' to negotiate a new labor agreement. Includedamong the subjects discussed by the negotiators at the Au-gust 30 initial negotiating session were pension "equaliza-tions" under the 1950 and 1974 pension plans,. "realloca-tion" of health benefits, a union demand for guaranteedhealth benefits and pensions (in view of alleged employercutbacks or reductions therein), and a methodology forpreventing future work stoppages. BCOA negotiators ex-pressed concern over the cost of such pension and healthbenefits guarantees and initiated exploration into how al-leged "wildcat" strikes could be averted. Also, at the Au-gust 30 negotiating session, ground rules were agreed uponfor the conduct of the remainder of the negotiations, in-cluding the locale for future meetings, a restriction on newsreleases by anyone other than the chief negotiators foreach side, a ban on transcripts and night sessions, and aug-mentation of the negotiating teams. It seems fair to charac-terize the meeting of August 30 as a typical initial laboragreement negotiation session, at which ground rules areagreed upon and the more important labor demands arepresented.Further negotiating sessions were held, the next one onSeptember 9 in Washington, D.C., and thereafter until atFINDINGS AND CONCI.ILSIONSI JURISDICTIONAt all material times, Respondent Burgess Mining &Construction Corporation, an Alabama corporation, hasbeen and is engaged in coal mining operations in or nearBirmingham, Alabama. During the representative year im-mediately preceding issuance of the complaint, in thecourse and conduct of that business enterprise, Respon-dent sold and shipped directly in interstate commerce tocustomers in places outside of Alabama coal valued in ex-cess of $50,000.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act; and that at all ofthose times UMWA has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundRespondent, an Alabama coal mine operator, held mem-bership in BCOA,2a multiemployer bargaining associationwhich engaged in negotiations with UMWA on behalf ofAll dates herein are in 1977. unless otherwise specified.2 At the heanng, Respondent conceded that it became a member ofBOCA on Apnril 1, 1976.The appropriateness of such multiemployer bargaining units has longbeen recognized See. e.g. Tennesvee Consolidated Coml ( , or (;rundr U,,ning ( 'o 187 NL RB 821 19711; Shipowners'A.sociation of lhe Pacifc ( owrl,r uat, 7 NLRB I002 (1938), review denied 103 F.2d 933 (D.C(. lr. 1939),affd 308 U.S. 401 (1940). Such a multiemployer group is regarded as theemployer for bargaining purposes. with the usual statutory collectrive-bar-gaining obligations toward the employees' representatives of the multiem-ploverwide unit .V 1 R B Strong, dh :a StStrg Roofing d n.rulainmg (a,393 t S 37 ( 19914 G C Esh 2.seen though not listed In the B( (A membership list appended toi thaagreement (GC. Exh 2, p. 1321.Arrangements for the Initial bargaining session of August 30 were final-ized on August 29 followilng work stoppages which had occurred during thepreceding weeks. The initial bargaining session on August 30 was attendedbs negotiators on both sides, including BCOA President Brennan andI1M5WA President MlllerAlthough an Item In the Union's news (Resp. Exh. 3) refers to Septernm-her 9 as the first meeting and a further news item (Resp. Exh. 23) and aBO(CA memorandum (Resp Exh. 261 refer to October 6 as a "formal open-ing session" or as the date when "formal" negotiations "began." these arepatentl) in error. Uncontroserted proof establishes that, as herein describedand found. the first actual negotiating meeting was held on August 3014itthout e planation, none of the B( OA negotiators identlfied in testimon, b,UL 1 HA witnes and negotiator Ailhon -was produced to lesItifo tohe , ontrarvAi the August 30 negotiating session. UMWA negotiators emphasizedthe need for economic "reallocation" or "equalization" of the miners' twodifferent existing pension funds, which at the time dispensed pension bene-fits in differing amounts depending on the time of retirement in relation tothe particular (i e., older (1950) or newer (1974)) pension plan and fundThe program seeming an important substantive subject of significant inter-est to the miners, the BCOA negotiators understandably expressed concernover its cost as well as the cost of the pension and health and welfarebenefits for which the U MWA neeotiators sought "guarantees." DECISIONS OF NATIONAL LABOR RELATIONS BOARDleast February 1978, with agreement9concluded on orabout March 25, 1978.10B. Defenses, Resolution, and RationaleConceding, in effect, that BCOA possessed the authorityto bind its members by its collective agreements,'' Respon-dent contends that it is not bound by the BCOA-UMWAcollective agreement here because Respondent effectivelywithdrew from membership in BCOA prior to the incep-tion of the BCOA negotiations with UMWA; and, alterna-tively, that even if that membership withdrawal was nottimely Respondent subsequently effectively withdrew fromBCOA membership when BCOA and UMWA reached animpasse in their negotiations. I find and determine thatneither of these contentions is established in fact and thatneither is, accordingly, sound in law.With regard, first, to Respondent's contention that it ef-fectively withdrew from membership in BCOA prior to theinception of BOCA-UMWA negotiations, Respondent'sproof shows that although on July 28 UMWA notified Re-spondent of its intention to renegotiate the existing laboragreement (National Bituminous Coal Wage Agreement of1974),12 it was not until September 1, by letter delivered toBCOA and UMWA on September 6 1 --subsequent to initia-tion of BCOA-UMWA negotiations-that Respondent at-tempted to withdraw its membership in BCOA. Respon-dent's September I letter of attempted withdrawal fromBOCA also expressly states that "it is our intent that ourstatus as a member of BOCA is, and the same be, terminat-ed immediately upon receipt of this letter by said BOCA."(Resp. Exh 21.) The attached postal delivery receipt (id)shows this letter was received by BCOA on September 6-almost a week after the BOCA-UMWA negotiating sessionof August 30.Since Retail Associates, Inc., 120 NLRB 388 (1958),14 ab-sent unusual circumstances (not here present), withdrawalfrom a multiemployer bargaining unit by either the unionor an individual employer is ineffectual without timelywritten notice of intention to withdraw, completed prior tothe date established for contract modification or the date9 Charging Party's Exh. 1.'°The peristalsis of these negotiations was labored, being marked by in-terruptions, agreement drafting revisions, legal objections by counsel, andrejection by UMWA membership. Ratification by UMWA membership inMarch 1978 followed after Federal mediation attempts and other interven-tion, including issuance of a temporary restraining order soon dissolved bya Federal district court without issuance of a preliminary injunction.I Such a concession comports with existing law. See fn. 3. supra.12 Reap. Exh. 22. Respondent's contention that the Union's routine tech-nical reopener notification removed Respondent from membership inBCOA or its obligation to bargain through BOCA cannot be regarded withseriousness. At no time did the Union indicate that it was withdrawing frommultiemployer bargaining or that it intended or desired to do so.13Reap. Exhs. 21 and 20. Respondent's letters of the same date weredelivered to certain locals of UMWA on September 2 and 3 (Resp. Exhs. 17.18, and 19)-also subsequent to initiation of BOCA-UMWA negotiationson August 30.4 See also Hearst Consolidated Publications, Inc., 156 NLRB 210 (1965),enfd. 364 F.2d 293 (2d Cir. 1966), cert. denied 385 U.S. 971 (1966; attempt-ed union withdrawal)." Negotiation means, of course, actual negotiation and not merely, forexample, service of a request for a conference. Cf. Wayne Johnson. an Indi-widual, d/b/a Carmichael Floor Covering Company, 155 NLRB 674 (1965).enfd. 368 F.2d 549 (9th Cir. 1966). Under the facts presented, I find thatactual negotiation commenced here on August 30-prior to Respondent'sagreed upon for commencement of multiemployer negotia-tion.'5After negotiation has commenced, withdrawal is un-timely until impasse occurs.'6Sheridan Creations, Inc., 148NLRB 1503 (1964), enfd. 357 F.2d 245 (2d Cir. 1966), cert.denied 385 U.S. 1005 (1967); N.L.R.B. v. Beckham, Inc.,564 F.2d 190 (5th Cir. 1977); The Carvel Company v.N.LR.B., 560 F.2d 1030 (Ist Cir. 1977); N.LR.B, v. Good-sell & Vocke, Inc., 559 F.2d 1141 (9th Cir. 1977); N.L.R.B.v. Tulsa Sheet Metal Works, Inc., 367 F.2d 55 (10th Cir.1966); Universal Insulation Corporation v. N.L.R.B., 361F.2d 406 (6th Cir. 1966). As has been shown and found,here negotiations had in fact commenced prior to Respon-dent's attempted withdrawal from the multemployer bar-gaining unit, and, as further shown and found, those nego-tiations were not merely perfunctory but includedimportant substantive subjects of compelling significancein labor negotiations-demands concerning pensions andhealth and welfare benefits usually at the vital core oflabor's aspirations-affording a direct clue to the directionof the negotiations and such as to encourage, once dis-closed, defection from the ranks of the associated em-ployers by those unwilling to even entertain such possiblycostly economic ameliorations, much less to join in acced-ing to them.'7To permit withdrawal from a functioningmultiemployer bargaining unit under these circumstanceswould appear to be contrary to its basic purposes, as wellas to the public policy favoring multiemployer bargainingas promoting the collective negotiation principle which is abedrock of the Act. In this situation, it is accordingly foundand determined that Respondent's attempted withdrawalfrom the multiemployer unit here was untimely and thusineffectual.We turn now to Respondent's second contention, that inany event it timely withdrew from the multiemployer unitwhen BCOA and UMWA reached bargaining "impasse."To support this contention, Respondent calls attention tothe rocky course of the 1977-78 bituminous coal negotia-tions, but perhaps especially to the March 1978 industry-wide governmental application for injunctive relief underSection 208 of the Act (29 U.S.C. § 178) against an inter-vening catastrophic strike or strikes,'sof which Respon-attempted withdrawal from the multiemployer bargaining unit.16 While it is true that Respondent's attempted withdrawal antedated thetime established by the contract for termination reopener notification (i.e.,prior to 60 days before December 6, 1977), BCOA had already commencedmultiemployer negotiations with UMWA at that time (i.e., on August 30).prior to Respondent's attempted withdrawal. Even though it could be ar-gued that theoretically this perhaps narrowed the time for an individualemployer's "escape" from his multiemployer bargaining commitment, itwould seem that the fair intendment of the Retail Associates (supra) andSheridan Creatons (infra) rules are against permitting such "escape" after thecollective negotiations have actually commenced. A contrary interpretationwould hardly promote that industrial place which is the Act's central pur-pose, since it would encourage fragmentation of a bargaining unit engagedin the actual process of bargaining if any of its members became dissatisfiedwith its accomplishments or resistant to demands of the other side which areacceptable to most or all of the other multiemployer participants.7"Respondents contend that they effected a timely withdrawal becausethe union only outlined vague requests at the sessions and, therefore, 'bar-gaining' had not begun. ... Anyway, it would seem that once the partiesmeet and discuss a new contract, 'bargaining' has begun, no matter howspeculative the discussion is." N.LR.B. v. Spunn-Jee Corporation and theJame Textile Corporation, 385 F.2d 379, 382 (2d Cir. 1967).8s It is noted, in passing, that Respondent was among the summonedparties to whom process in that proceeding was directed (Resp. Exh. 25).94 BURGESS MINING & CONSTRUCTION CORPORATIONdent asks that official notice to taken. While I take officialnotice of that proceeding (which names almost 1,500 de-fendants) for historical or background purposes only, byno means does it establish impasse for purposes of the in-stant proceeding. A strike cannot be said to equate as amatter of law with a negotiating impasse. It is well knownthat negotiations frequently, if not usually, continue duringthe pendency of a strike. A strike may thus be a mereincident or phase in the course of labor negotiations. Theevents here, so far as established, do not indicate the con-trary, since the multiemployer negotiations not only con-tinued during the strike but culminated in a settlement andwritten contract which was ratified and executed.'9It isaccordingly found and determined that it has not been es-tablished by competent substantial proof, as required, thatimpasse was reached in the negotiations of BOCA withUMWA to warrant withdrawal by Respondent from theBCOA bargaining unit on that basis.20Accordingly, it being established that Respondent was atall material times a member of BOCA, not having effec-19 It is further to be observed that the papers relied upon by Respondentas "establishing" an "impasse" in effect, as a matter of law, do no suchthing. They were merely papers on an application for a temporary restrain-ing order or stay against a widespread or widening stnke or strikes Al-though initially allowed for a brief period by the district court, the tempo-rary restraining order was subsequently dissolved, without the granting of apreliminary injunction, as stated on the record here by the Charging Partswithout challenge, upon the representation of the government that bargain-ing was in process. The application had sought the cessation of stnke activi-ty so that, in order to avoid a national calamity, coal could be continued tobe mined pending dispute resolution. That is not the issue presented here.Furthermore, as is well known, in any event allegations m papers as well asorders based upon papers containing conclusory allegations (even thoughpresumably warranted) in applications for temporary relief do not establishfacts-much less speculative inferences. such as now urged by Respon-dent-binding upon a trier of fact at a subsequent adversary trial. Respon-dent's contention of "impasse" is not here established in fact. On December27, 1977 the president of BOCA himself stated in a letter to Respondent that"it is the position of BOCA that at no time have the negotiations reachedthe point of impasse." (Resp. Exh. 5.) It has not been established that thesituation changed between then and conclusion of the collective agreementin March 1978.20 Respondent attempted a series of withdrawals following its aforedes-cribed tardy withdrawal in September. These covered a span from mid-November (Resp. Exh. 14) through January 1978 (Resp. Exh. 8)-all duringthe course of BOCA-UMWA negotiations. For reasons explicated above, allwere ineffectual. Respondent's "patriotic" appeal that it should be allowedto escape from its BCOA membership obligation in order to alleviate energ)shortages which threatened during the last stages of the coal industry crisisin 1978 must be viewed in light of the fact that its last attempted with-drawals from BCOA were in January, over a month before designation ofthe presidential board of inquiry preceding the temporary injunction appli-cation, which was subsequently withdrawn. Furthermore, it is very much anopen question whether, in the circumstances, individual bargaining withhundreds of individual mine operators (with perhaps hundreds of localunions) would have set off a coal crsis of stupendous and chaotic propor-tions, dwarfing that which occurred and which was surmounted throughindustrywide bargaining.The consideration herein of Respondent's "impasse" defense is premisedon the assumed availability of that defense to an employer member of amultiemployer bargaining association-a view the Board seems not to haveadopted, cf. Hi-Way Billboards, nc., 206 NLRB 22 (1973), enforcementdenied 500 F.2d 181 (5th Cir. 1974); cf.. also. N.L.R.B. v. Beck EngravingCo., Inc., 522 F.2d 475 (3d Cir. 1975); N.LR.B. v. Associated Shower DoorCo., Inc., et at., 512 F.2d 230, 232 (9th Cir. 1975), cert. denied 423 U.S. 893(1975); Fairmount Foods Company v. N.LR.B., 471 F.2d 1170, 1172 74 (8thCir. 1972). The point is that even assuming, arguendo, that such a defense ofwithdrawal following impasse were available to Respondent, impasse hasnot in fact or in law been established here by competent substantial evi-dence as would in any event be essential.tively withdrawn therefrom, Respondent is bound by thecollective labor agreement executed by BCOA withUMWA on or about March 25, 1978, and Respondent'sfailure to accord recognition thereto constitutes an unfairlabor practice in violation of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.2. By attempting to withdraw its membership in BOCAon and since September 1, 1977. under the circumstancesdescribed and found in section II, supra, and failing andrefusing since said date to bargain with UMWA collective-ly, as a member of BOCA, or to recognize or give effect tothe collective agreement executed by BOCA with UMWAon or about March 25, 1978, Respondent has failed andrefused, and continues to fail and refuse, to bargain collec-tively with its employees as required by the Act, therebyengaging in unfair labor practices in violation of Section8(aX5) of the Act.3. Through its said actions Respondent has also inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act,and is continuing so to do, in violation of Section 8(aX 1) ofthe Act.4. The aforesaid unfair labor practices each have affect-ed, affect, and unless permanently restrained and enjoinedwill continue to affect, commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYRespondent should be required to cease and desist fromviolating the Act in or in anyway akin to the respects foundhere. It should be required to bargain collectively withUMWA as of August 30, 1977, as a member of BOCA, andto give effect to the collective agreement between BOCAand UMWA executed on or about March 25, 1978, in ac-cordance with its terms, as the same may since then havebeen duly modified; and to continue to bargain collectivelywith UMWA as long as Respondent continues to be amember of BOCA or bound by a collective agreement en-tered into by BOCA on Respondent's behalf. Any of Re-spondent's bargaining-unit employees who may have beendischarged, furloughed, or displaced in contravention ofthe terms, provisions, and requirements of said collectiveagreement should be required to be offered reinstatementand other appropriate redress forthwith, with appropriatebackpay and interest. All such employees of Respondent,as well as others in the unit, should be made whole for anyloss of pay, benefits, or perquisites (including contributionsto pension, health and welfare, and other funds and reim-bursement for hospitalization and other costs which mayhave been incurred by employees in the absence thereof),due under the terms, provisions, and requirements of saidcollective agreement; plus interest at the "adjusted primeinterest rate" as calculated by the Internal Revenue Serviceon tax delinquencies (currently 7 percent, and as modifiedfrom time to time by the Secretary of the Treasury untilcompliance with the Order herein), computed as explicatedin F. W. Woolworth Companyr 90 NLRB 289 (1950), Isis95 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDPlumbing & Heating Co., 138 NLRB 716 (1962), and Flor-ida Steel Corporation, 231 NLRB 651 (1977). Respondentshould, as usual, be required to preserve and open its booksand records to the Board's agents for backpay computationand compliance purposes. Finally, posting of the conven-tional notice to employees should be required.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER _lThe Respondent, Burgess Mining and Construction Cor-poration, Birmingham, Alabama, its officers, agents. suc-cessors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to bargain collectively, as amember of Bituminous Coal Operators Association, Inc.(BCOA), with International Union, United Mine Workersof America (UMWA), concerning wages, hours, rates ofpay, and other terms and conditions of employment of Re-spondent's employees in the appropriate bargaining unitdescribed and set forth in the collective agreement execu-ted by and between BOCA and UMWA on or aboutMarch 25, 1978.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization; to form, join, or assist any labororganization; to bargain collectively through representa-tives of their own choosing; to engage in concerted activi-ties for the purposes of collective bargaining or other mutu-al aid or protection, or to refrain from any and all suchactivities.2. Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Through BCOA, as of August 30, 1977, bargain col-lectively in good faith with UMWA as the exclusive collec-tive-bargaining representative of Respondent's aforesaidbargaining-unit employees and embody in a signed agree-ment any understanding reached; and continue to bargainwith UMWA through BCOA as long as Respondent is amember of BCOA or as long as Respondent is bound byany collective agreement entered into by BCOA on Re-spondent's behalf.(b) Give full effect to the collective agreement enteredinto by and between BCOA and UMWA as of the date ofits execution (on or about March 25. 1978).21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National ahbor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec102.48 of those Rules and Regulations. he adopted h) the Board and be-come its findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Offer to each of Respondent's employees who werelaid off, furloughed, separated, released, suspended, termi-nated, or displaced, or whose job classification or employ-ment status has in any manner been changed or affectedby reason of Respondent's failure and refusal to regarditself as bound by the terms, conditions, provisions, andrequirements of the collective agreement entered into byand between BCOA and UMWA on or about March 25,1978, immediate, full, and unconditional reinstatement toor employment in his or her former or substantially equiva-lent position, and status for all purposes as stipulated forbargaining unit employees by said collective agreementfrom the inception thereof.(d) Make each of said employees described in paragraph2(c) of this Order, as well as all other employees of Respon-dent in the aforesaid bargaining unit, whole for any loss ofpay (including all incremental and other increases, over-time, holiday, and vacation pay), pension, health and wel-fare, and other plan payments and contributions, hospitali-zation, medical, surgical, and insurance benefits, andclaims and disbursements, for all purposes as required bythe terms and provisions of the aforesaid collective agree-ment executed by and between BCOA and UMWA on orabout March 25, 1978, together with interest, computed inthe manner set forth in the remedy portion of the Decisionof which this Order forms a part.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all em-ployment and payroll records, wage scale records and no-tations, social security payment records, timecards, person-nel records and reports, pension records, productionrecords, shipping records and invoices, billings to custom-ers, and all other records necessary to determine theamounts of backpay and other sums and benefits due un-der, and the extent of Respondent's compliance with, theterms of this Order.(f) Post at its places of business, including its minesitesand its offices, copies of the attached notice marked "Ap-pendix." 22 Copies of said notice, on forms provided by theBoard's Regional Director for Region 10, shall, after beingsigned by Respondent's authorized representative, be post-ed in said premises by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(g) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.22 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational .abor Relations Board."96